Citation Nr: 0021079	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  98-00 667 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the calculated amount of $5,819.00.


REPRESENTATION

Appellant represented by:	Richard D. Daigre, Attorney


ATTORNEY FOR THE BOARD

H. Roberts, Counsel



INTRODUCTION          

The veteran served on active duty from November 1947 to June 
1970.  The veteran died on August [redacted], 1994.  The 
appellant is the surviving spouse of the veteran.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1997 decision of the Committee on 
Waivers and Compromises of the New Orleans, Louisiana, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the appellant a waiver of recovery an 
overpayment of death pension benefits in the amount of 
$5,819.00.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed.

2.  The appellant's action in failing to timely inform VA of 
increased income which created the overpayment in question, 
does not rise to the level of fraud, misrepresentation, bad 
faith, or a lack of good faith in her dealings with the 
government.

3.  The actions of the appellant solely contributed to the 
creation of the overpayment indebtedness.

4.  The collection of any portion of the debt would not 
deprive the appellant of basic necessities.

5.  Recovery of the debt would not nullify the objective for 
which the benefits were intended as the benefits were 
intended to provide supplemental income should a widow's 
income fall below a set level and the widow's income was in 
excess of that level.

6.  Failure to make restitution would result in unfair gain 
to the debtor, at the expense of the government.

7.  The evidence of record does not show that the debtor has 
changed position to her detriment due to her reliance upon 
the receipt of VA benefits.


CONCLUSION OF LAW

Recovery of the overpayment of VA death pension benefits in 
the calculated amount of $5,819.00 would not be contrary to 
the standard of equity and good conscience.  38 U.S.C.A. 
§§ 5107, 5302 (West 1991 & Supp. 1999); 38 C.F.R. §§ 1.962, 
1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, she has presented a claim that is 
plausible.  She has not alleged that there are any records of 
probative value that may be obtained which have not already 
been associated with the claims folder.  The Board 
accordingly finds that the duty to assist the claimant, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

The appellant contends that her conduct did not constitute 
fraud, misrepresentation, bad faith, or lack of good faith.  
She further contends that waiver of recovery of the debt 
stemming from the overpayment of death pension benefits 
should be granted in equity and good conscience.  After a 
review of the record, the Board finds that the appellant's 
indebtedness is not the result of fraud, misrepresentation, 
bad faith, or lack of good faith in her dealings with the 
government.  However, the Board finds that it would not be 
contrary to equity and good conscience to recover the 
appellant's debt in the amount of $5,819.00 stemming from the 
overpayment of death pension benefits.

The provisions of 38 U.S.C.A. § 5302(c) (West 1991 & Supp. 
1999), prohibit the waiver of a debt where there exists in 
connection with the claim for such waiver an indication of 
fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver.  
Similarly, 38 C.F.R. § 1.965(b) (1999), precludes waiver upon 
a finding of (1) fraud or misrepresentation of a material 
fact, (2) bad faith, or (3) lack of good faith.  A debtor's 
conduct is deemed to constitute bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government.  A debtor exhibits lack of good faith 
where the debtor's conduct shows an absence of an honest 
intention to abstain from taking unfair advantage of the 
Government.  Any misrepresentation of material fact must be 
more than non-willful or mere inadvertence.  38 C.F.R. 
§ 1.962(b) (1999).

If the debtor's conduct is deemed not to have constituted 
fraud, misrepresentation of a material fact, bad faith, or 
lack of good faith, the request for waiver will be evaluated 
pursuant to the principles of equity and good conscience 
found in 38 C.F.R. § 1.965(a) (1999).  In applying the equity 
and good conscience standard to a case, the factors to be 
considered by the adjudicator are:  (1) whether actions of 
the debtor contributed to the creation of the debt, (2) 
whether collection would deprive the debtor or the debtor's 
family of basic necessities, (3) whether recovery of the debt 
would nullify the objective for which benefits were intended, 
(4) whether failure to make restitution would result in 
unfair gain to the debtor, and (5) whether the debtor has 
changed position to his detriment due to his reliance upon 
the receipt of VA benefits.  Additionally, the adjudicator 
must conduct a balancing of the faults, weighing the fault of 
the debtor against any fault attributable to VA.  38 C.F.R. 
§ 1.965(a) (1999).

The appellant's debt resulted from her failure to timely 
inform VA of her receipt of income from the Social Security 
Administration.  A December 1994 letter informed the 
appellant that she was entitled to VA pension.  That letter 
indicated that the appellant's rate of pension was determined 
using an annual income of $60.00 of interest income which the 
appellant had reported.  That letter specifically informed 
her that

Your rate of VA pension depends on total 
"family" income which includes your 
income and that of any dependents.  We 
must adjust you payments whenever this 
income changes.  You must notify us 
immediately if income is received from 
any source other than that shown above.  
You must also report any changes in the 
income shown above.  Your failure to 
promptly tell VA about income changes may 
create an overpayment which will have to 
be repaid.

In a May 1, 1995, letter the appellant was informed that

The amount of money you receive from VA 
is based on many things.  One of the most 
important is your income.  This letter is 
to remind you to tell us immediately is 
there is any change in your income...If any 
new income is received that you did not 
report before, please tell us what it is 
and the date on which you received the 
first check.

In a VA Form 21-0518, Improved Pension Eligibility 
Verification Report (Surviving Spouse with no Children), 
received on May 16, 1996, the appellant indicated that she 
had Social Security income of $685.00.  Upon request from VA, 
the appellant provided a copy of her Social Security award 
letter which indicated that she had received her first 
payment in March 1995, which included retroactive benefits.

A June 21, 1996, letter from VA informed the appellant that 
her pension was being terminated due to excess income.  An 
August 16, 1996, letter informed the appellant of her 
overpayment debt in the amount of $5,819.00.

The Board finds that the appellant's conduct, which led to 
the creation of the overpayment, did not constitute fraud, 
misrepresentation, bad faith, or lack of good faith.  The 
appellant made no affirmative statements of 
misrepresentation, nor does it appear that she exercised any 
intent to deceive the government.  Therefore, the Board will 
evaluate the appellant's request for waiver of recovery of 
the overpayment debt pursuant to the principles of equity and 
good conscience.

The Board finds that the appellant is solely at fault in the 
creation of this debt.  She failed to inform VA that she was 
receiving additional income.  She knew or should have know 
that failing to report that income would result in her 
receiving benefits to which she was not entitled.  Therefore, 
the Board finds that the appellant's actions are the sole 
factor in the creation of this debt and that VA bears no 
fault.

The Board finds that collection of this debt would not 
deprive the appellant of basic necessities.  The appellant's 
most current financial status report, dated in May 1997, 
shows that the appellant has monthly income of $1,436.00, 
which included $661.00 in Social Security income and $775.00 
in rental income.  The appellant indicated monthly expenses 
of $1,565.00, with a monthly shortfall of $129.00.  However, 
the appellant's financial status report indicated that the 
appellant owned a piece of rental property valued at 
$65,000.00, which produced rental income of $775.00, with a 
mortgage of $739.00.  Financial information submitted in 
October 1997 shows that the appellant's Social Security 
income had increased to $705.30 per month, while her rental 
income remained $775.00 per month.  The Board finds that to 
recover the veteran's debt of $5,819.00 would not deprive her 
of any basic necessities, but merely of luxuries, such as 
possibly the ownership of a piece of rental property.  The 
ownership of rental property cannot be considered a basic 
necessity.  The appellant must accord her debt to the 
government the same consideration given to her other debts.

The Board finds that recovery of the debt would not nullify 
the objective for which benefits are intended as death 
pension benefits are intended to provide supplemental income 
should a widow's income fall below a set level and the 
widow's income was in excess of the set level.  The Board 
finds that failure to make restitution to the government 
would result in an unfair gain to the debtor of $5,819.00.  
The evidence does not show that the debtor has changed 
position to her detriment due to her reliance upon the 
receipt of VA benefits.  The Board has balanced these factors 
and has specifically considered the appellant's fault in the 
creation of the overpayment, the large amount of the 
overpayment, and the appellant's financial situation 
(especially the ownership of rental property) in finding that 
recovery would not be contrary to equity and good conscience.

Accordingly, the Board finds that the appellant's 
indebtedness is not the result of fraud, misrepresentation, 
bad faith, or lack of good faith in her dealings with the 
government, but that it would not be contrary to equity and 
good conscience to recover the overpayment of VA pension 
benefits in the calculated amount of $5,819.00.  Therefore, 
the claim for waiver of recovery of the overpayment is 
denied.  38 U.S.C.A. §§ 5107, 5302 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 1.962, 1.965 (1999).


ORDER

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the calculated amount of $5,819.00 is 
denied.




		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 

